Citation Nr: 1534272	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating greater than 50 percent prior to January 28, 2013 and greater than 70 percent as of January 28, 2013 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island and a February 2013 rating decision by the VA Appeals Management Center (AMC).

The Veteran and his son testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript is of record.  The Board remanded this claim in June 2012 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must be remanded so as to ensure substantial compliance with the Board's prior remand directives.

The Board's June 2012 remand directed that the Veteran be granted a VA examination.  In addition, the VA examiner was instructed to assign the Veteran a Global Assessment of Functioning (GAF) score and to explain the significance of the score.  The Veteran was given a VA examination in January 2013 and the VA examiner assigned the Veteran a GAF score of 52.  However, the VA examiner did not explain the significance of the GAF score assigned to the Veteran.  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, efforts should be made to obtain the Veteran's recent VA treatment records.  The most recent VA treatment records associated with the claims folder are dated in March 2012.  However, on VA examination in January 2013 the Veteran stated that he was in the process of obtaining a new doctor at the Providence VA Medical Center (VAMC) so that he could get back on his medication and go to counseling.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since March 2012 and associate them with the claims file.

2.  Ask the Veteran to provide information regarding his current employment situation.  If the Veteran is no longer employed, invite the Veteran to submit a statement or other evidence regarding the reason he is no longer unemployed.

3.  Then, after the records have been obtained to the extent possible, schedule the Veteran for a VA psychiatric examination to address the current severity of his service-connected PTSD.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  The examiner must review the January 2013 VA examination report and explain the significance of the Global Assessment of Functioning (GAF) score of 52 that was assigned at that time.  

4.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




